       Case 1:19-cv-00278-ACA Document 16 Filed 01/13/20 Page 1 of 10                  FILED
                                                                              2020 Jan-13 PM 03:09
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

JASON BUSE and
DUSTIN STALLINGS,

      Plaintiffs,

v.                                                 Civil Action Number:
                                                   1:19-cv-00287-ACA

ERMEALD COAST RV CENTER
d/b/a CAMPING WORLD RV
SALES and FREEDOM
ROADS, LLC,

      Defendants.


                          MOTION TO WITHDRAW



      COMES NOW counsel for the Plaintiffs, Kirby D. Farris and Meredith M.

Maitrejean, and respectfully request this Court grant their Motion to Withdraw. As

grounds therefore, the undersigned states as follows:

      1.    Counsel for Plaintiffs, Kirby D. Farris and Meredith M. Maitrejean,

were retained to represent Plaintiffs Jason Buse and Dustin Stallings for unpaid

wages and/or overtime under the Federal Labor Standards Act.

      2.    Counsel has had great difficulty communicating with Mr. Stallings and

Mr. Buse. As such, this matter has been unable to move forward.

                                         1
       Case 1:19-cv-00278-ACA Document 16 Filed 01/13/20 Page 2 of 10




      3.     On or about August 19, 2019, undersigned Counsel hand delivered a

letter detailing their several unsuccessful attempts to reach Mr. Buse and Mr.

Stallings and requesting immediate communication (EXHIBIT A). However, the

undersigned was unable to connect with either Mr. Buse or Mr. Stallings.

      4.     On or about December 17, 2019, undersigned Counsel had notice hand

delivered to Plaintiffs advising their intent to file a Motion to Withdraw as counsel

for Plaintiffs within ten (10) days (EXHIBIT B).

      5.     To date, undersigned Counsel has been unable contact Plaintiffs.

      6.     As Mr. Buse and Mr. Stallings are no longer cooperating with counsel

and have become uncommunicative despite Counsel’s best efforts to work with each,

undersigned counsel respectfully requests this Honorable Court allow them to

withdraw as counsel for Plaintiffs.

      7.     This matter is currently stayed pending arbitration, so Plaintiffs would

not be prejudiced by undersigned counsel’s withdrawal.

      8.     Future notice to Jason Buse is to be made at the following address: 3312

Miller Lane Anniston, Alabama 36207.

      9.     Future notice to Dustin Stallings is to be made at the following address:

3312 Miller Lane Anniston, Alabama 36207.




                                          2
       Case 1:19-cv-00278-ACA Document 16 Filed 01/13/20 Page 3 of 10




      10.    Pursuant to this Honorable Court’s Initial Order, undersigned counsel

has served a copy of this Motion on Mr. Buse and Mr. Stallings and has informed

each of the right to promptly file an objection with the court.

                    Respectfully submitted on this the 13th day of January, 2020.

                                              /s/ Kirby D. Farris
                                              KIRBY D. FARRIS
                                              ASB-2224-R78K
                                              Attorney for Plaintiffs

                                              /s/ Meredith M. Maitrejean
                                              MEREDITH M. MAITREJEAN
                                              ASB-1264-H63N
                                              Attorney for Plaintiffs


OF COUNSEL:

Farris, Riley & Pitt, L.L.P.
The Financial Center
505 20th Street North
Suite 1700
Birmingham, AL 35203
Telephone: (205) 324-1212
Facsimile: (205) 324-1255




                                          3
       Case 1:19-cv-00278-ACA Document 16 Filed 01/13/20 Page 4 of 10




                         CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of January, 2020, I have electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system and/or
U.S. Regular and Certified Mail, which will send notification of such to the
following:

Courntey C. Morman, Esq.
Jennifer F. Swain, Esq.
LITTLER MENDELSON, PC
420 30th Street North
Suite 2300
Birmingham, Alabama 35203

Jason Buse
3312 Miller Lane
Anniston, Alabama 36207

Dustin Stallings
3312 Miller Lane
Anniston, Alabama 36207

                                                          /s/ Kirby D. Farris
                                                          OF COUNSEL




                                         4
Case 1:19-cv-00278-ACA Document 16 Filed 01/13/20 Page 5 of 10




               EXHIBIT A
                      Case 1:19-cv-00278-ACA Document 16 Filed 01/13/20 Page 6 of 10




Kirby Farris                                                                                            Redding Pitt
Ken Riley                                                                                                1944-2016
JD Lawrence
                                                                                                             
Anastasia Allmon**
Brett Hollett
Meredith Maitrejean
Calle Mendenhall                                                                                 *Also licensed in GA
Jessica Zorn*                                                                          **Also licensed in GA and MS




                                               August 18, 2019

             Via Hand Delivery
             Jason Todd Buse
             119 County Lane
             Eastaboga, AL 36260

                       RE:        Jason Buse and Dustin Stallings v. Emerald Coast RV Center
                                  d/b/a Camping World RV Sales and Freedom Roads, LLC
                                  United States District Court for the Northern District of
                                  Alabama, Eastern Division
                                  Case Number: 1:19-cv-00278-ACA

             Dear Mr. Buse:

                      I have attempted to contact you several times regarding your case with our
             office. It is very important that we keep communication open throughout your case. I
             cannot effectively represent you, if we do not communicate. As such, if I do not hear
             from you by September 3, 2019, myself and Kirby Farris will have no choice but to
             withdraw from representing you. I look forward to hearing from you.


                                                       Very truly yours,




                                                       Meredith K. Maitrejean
                                                       Attorney at Law
                      Case 1:19-cv-00278-ACA Document 16 Filed 01/13/20 Page 7 of 10




Kirby Farris                                                                                            Redding Pitt
Ken Riley                                                                                                1944-2016
JD Lawrence
                                                                                                             
Anastasia Allmon**
Brett Hollett
Meredith Maitrejean
Calle Mendenhall                                                                                 *Also licensed in GA
Jessica Zorn*                                                                          **Also licensed in GA and MS




                                               August 18, 2019

             Via Hand Delivery
             Jason Todd Buse
             119 County Lane
             Eastaboga, AL 36260

                       RE:        Jason Buse and Dustin Stallings v. Emerald Coast RV Center
                                  d/b/a Camping World RV Sales and Freedom Roads, LLC
                                  United States District Court for the Northern District of
                                  Alabama, Eastern Division
                                  Case Number: 1:19-cv-00278-ACA

             Dear Mr. Buse:

                      I have attempted to contact you several times regarding your case with our
             office. It is very important that we keep communication open throughout your case. I
             cannot effectively represent you, if we do not communicate. As such, if I do not hear
             from you by September 3, 2019, myself and Kirby Farris will have no choice but to
             withdraw from representing you. I look forward to hearing from you.


                                                       Very truly yours,




                                                       Meredith K. Maitrejean
                                                       Attorney at Law
Case 1:19-cv-00278-ACA Document 16 Filed 01/13/20 Page 8 of 10




               EXHIBIT B
                      Case 1:19-cv-00278-ACA Document 16 Filed 01/13/20 Page 9 of 10




Kirby Farris                                                                                               Redding Pitt
Ken Riley                                                                                                   1944-2016
JD Lawrence
                                                                                                                
Anastasia Allmon**
Brett Hollett
Meredith Maitrejean
Calle Mendenhall                                                                                    *Also licensed in GA
Jessica Zorn*                                                                             **Also licensed in GA and MS




                                                January 13, 2020

             Via Hand Delivery
             Jason Todd Buse
             3312 Miller Lane
             Anniston, AL 36207

                       RE:        Buse v. Camping World, et al.

             Dear Mr. Buse:

                   In accordance with my earlier letters, I will be filing the enclosed Motion to
             Withdraw. Please note that you have a right to file a timely objection to this Motion. I
             am sorry we could not work out our differences and thank you for considering our
             firm.



                                                         Very truly yours,

                                                         /s/ Kirby D. Farris

                                                         Kirby D. Farris
                                                         Attorney at Law
                      Case 1:19-cv-00278-ACA Document 16 Filed 01/13/20 Page 10 of 10




Kirby Farris                                                                                               Redding Pitt
Ken Riley                                                                                                   1944-2016
JD Lawrence
                                                                                                                
Anastasia Allmon**
Brett Hollett
Meredith Maitrejean
Calle Mendenhall                                                                                    *Also licensed in GA
Jessica Zorn*                                                                             **Also licensed in GA and MS




                                               December 17, 2019

             Via Hand Delivery
             Dustin Stallings
             3312 Miller Lane
             Anniston, AL 36207

                        RE:        Buse v. Camping World, et al.

             Dear Mr. Stallings:

                   In accordance with my earlier letters, I will be filing the enclosed Motion to
             Withdraw. Please note that you have a right to file a timely objection to this Motion. I
             am sorry we could not work out our differences and thank you for considering our
             firm.



                                                          Very truly yours,

                                                          /s/ Kirby D. Farris

                                                          Kirby D. Farris
                                                          Attorney at Law
